DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, applicant claims, “wherein at least one of the first criterion, the second criterion, the third criterion or the fourth criterion is based on a correlation function of the set of CI.”; and in claims 14 and 19, applicant claims, “each of the first and second criteria is based on a correlation function of the set of testing CI.”  Although applicant indicated that amendments are supported by paragraphs 0080, 0086, 0213-0214 of filed specification, no supportive disclosure has been found.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Based on 112(a) rejection above, it is indefinite on how a criterion is based on a correlation function of the set of CI.  According to the claim, “first target device” and “second target device” are installed at respective “first location” and “second location” based on respective “first criterion” and “second criterion”.  Then a set of CI of wireless multipath channel between the first target device” and “second target device” are obtained.  So, how can a later determined set of CI can contribute in a correlation function relates to previously selected or determined criterions.
For examination purpose, the broadest and reasonable interpretation is taken.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529) in view of Kim (US2016/0262032) and Yang et al. (US2014/0295878).
To claim 1, Chen teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, comprising: 
	determining a first relative positioning of the transmitter with respect to the first target device based on a third criterion (paragraphs 0038, 0047, transmitter/receiver is positioned respectively at respective locations, e.g., kitchen, bedroom, bathroom, etc., wherein criterion may be interpreted as a location, a trajectory, EMD distance); 
determining a second relative positioning of the receiver with respect to the second target device based on a fourth criterion (paragraphs 0038, 0047, transmitter/receiver is positioned respectively at respective locations, e.g., kitchen, bedroom, bathroom, etc., wherein criterion may be interpreted as a location, a trajectory, EMD distance, etc.); 
powering the transmitter (102, 422, 424, or 426 of Fig. 4, transmitter and receiver are located at different locations, positioned manually and powered by electric plug-in or battery); 
powering the receiver (422, 424, or 426 of Fig. 4, transmitter and receiver are located at different locations, positioned manually and powered by electric plug-in or battery);
transmitting a wireless signal from the transmitter through a wireless multipath channel of the venue (paragraphs 0010, 0028, 0037, 0046, 0050); 
receiving the wireless signal by the receiver through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel (multipath communications is obviously implied in indoor wireless environment) and a modulation of an object undergoing a motion in the venue (paragraphs 0028-0029); 
obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal (paragraphs 0010, 0028, 0037, 0046, 0050); and 
monitoring the object and the motion of the object based on the set of CI (Figs. 2-3, paragraphs 0031, 0042).
But, Chen do not expressly disclose selecting a first location in a venue based on a first criterion to install a first target device at the first location, wherein the first target device comprises a transmitter; 	selecting a second location in the venue based on a second criterion to install a second target device at the second location, wherein the second target device comprises a receiver; 	wherein at least one of the first criterion, the second criterion, the third criterion or the fourth criterion is based on a correlation function of the set of CI.
	Kim teach determining placement of wireless devices in an enclosed environment based on quality of channel information, wherein modulated test packets are transmitted and received for determining effectiveness of installed location (abstract, Figs. 1-4, paragraphs 0006-0012, 0024), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen, in order to implement installation by designed criterion.
	Yang teach location of a WiFi device correlates to WiFi RSSI fingerprint (paragraph 0003, 0018-0020), which indicate correlation of spatial criterion to channel fingerprint of corresponding environment.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yang into the method of Chen and Kim for implementation by design preference.




To claim 2, Chen, Kim and Yang teach claim 1.
Chen, Kim and Yang teach herein at least one of the first criterion, the second criterion, the third criterion, or the fourth criterion is based on: spatial relationship between the transmitter and the receiver (Chen, paragraphs 0038, 0047, trajectory, e.g., walking from bedroom to kitchen corresponds to walking from kitchen to bedroom).

To claim 3, Chen, Kim and Yang teach claim 1.
Chen, Kim and Yang teach wheren the first criterion is different from the second criterion (Chen, paragraph 0047, different trajectories).

To claim 4, Chen, Kim and Yang teach claim 3.
Chen, Kim and Yang teach wherein at least one of the first criterion, the second criterion, the third criterion, or the fourth criterion, is based on at least one of: a signal strength of the wireless signal; characteristics of the wireless multipath channel; or characteristics of the set of CI (Chen, paragraphs 0044-0047, as trajectory is form by CSI time series).

To claim 5, Chen, Kim and Yang teach claim 2.
Chen, Kim and Yang teach further comprising: powering a testing transmitter at one of candidate first locations in a testing venue; powering a testing receiver at one of candidate second locations in the testing venue (Chen, paragraph 0047, wireless devices are positioned in different rooms); transmitting a testing wireless signal from the testing transmitter through a testing wireless multipath channel of the testing venue; receiving the testing wireless signal by the testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; obtaining a set of testing CI of the testing wireless multipath channel based on the testing wireless signal using a testing processor, a testing memory and a set of testing instructions; performing a testing procedure associated with the monitoring of the object and the motion of the object by monitoring the testing object and the testing motion of the testing object based on the set of testing CI (Chen, paragraphs 0046, 0048, test data collection, tested CSI measurements); and 	selecting, based on the testing procedure, the first and second locations from the candidate first locations and candidate second locations respectively as best locations with respect to the first criterion and the second criterion respectively (Kim, abstract, Figs. 1-4, paragraphs 0006-0012, 0024).

To claim 6, Chen, Kim and Yang teach claim 5.
Chen, Kim and Yang teach further comprising: determining the first relative positioning of the transmitter with respect to the first target device based on the third criterion and the testing procedure; and determining the second relative positioning of the receiver with respect to the second target device based on the fourth criterion and the testing procedure (as explained in responses to claims 3-4 above).

To claim 7, Chen, Kim and Yang teach claim 5.
Chen, Kim and Yang teach wherein: the testing transmitter comprises at least one of: the transmitter, another transmitter, the receiver, another receiver or another wireless device; the testing receiver comprises at least one of: the transmitter, another transmitter, the receiver, another receiver or another wireless device; the testing venue comprises at least one of: the venue, the venue in a testing condition, or the venue without the object (as explained in response to claim 5 above); the testing object comprises at least one of: the object, the object performing the motion, a testing object with similar physical appearance as the object, a testing object with similar physical structure as the object, or a testing object with moveable parts similar to the object; the testing motion comprises at least one of: the motion of the object, a part of the motion of the object, the motion of moveable parts of the object, or a target motion to be monitored in the monitoring task (Chen, paragraphs 0005-0006, 0026-0027, 0031, 0044, 0046, 0050, 0052, testing motion detection; Kim, paragraph 0026, installed wireless devices are for motion detection); the testing wireless signal comprises at least one candidate wireless signal, one of the candidate wireless signal being the wireless signal; and each candidate wireless signal is associated with at least one of: at least one transmitting antenna, at least one receiving antenna, a carrier frequency, a frequency band, or a frequency hopping (inherent physical characteristics to wireless signal).

To claim 8, Chen, Kim and Yang teach claim 7.
Chen teach wherein: each of the first target device and the second target device comprises at least one of: a power supply unit, a power management unit, a power transfer unit, an energy storage unit, a power generation unit or an energy harvesting unit; each of the transmitter and the receiver is powered based on at least one of: the respective power supply unit, the respective power management unit, the respective power transfer unit, the respective energy storage unit, the respective power generation unit or the respective energy harvesting unit, of the respective target device (obvious for each device, e.g., access point, laptop, or desktop, comprises a power supply unit or a battery, for powering, in order to function).

To claim 9, Chen, Kim and Yang teach claim 8.
Chen, Kim and Yang teach wherein each of the transmitter and the receiver is positioned by securing the respective target device to its respective location based on a respective attachment feature; and the respective attachment feature comprises at least one of: a locking mechanism, bayonet coupling, screw coupling, push-pull coupling, plug-and- socket coupling, breakaway coupling, push-and-press-to-release coupling, coupling locked by screw, push-push locked coupling, or magnetic coupling (obvious and well-known in the art for installation, which would have been obvious to one of ordinary skill in the art to implement by design preference, hence Official Notice is taken).

To claim 10, Chen, Kim and Yang teach claim 9.
Chen, Kim and Yang teach wherein the respective attachment feature of the respective target device is for attaching the respective target device to at least one of: a surface in the venue, a glass surface, a window, a refrigerator, or at least one matching attachment feature in the venue (a surface in the venue is inherent).

To claim 11, Chen, Kim and Yang teach claim 9.
Chen, Kim and Yang teach further comprising: securing the respective target device to a respective location by attaching the respective attachment feature of the respective target device to a matching attachment feature at the location (obviously attachment feature would be properly selected and applied with respect to a location of installation).

To claim 12, Chen, Kim and Yang teach claim 11.
Chen, Kim and Yang teach further comprising: securing the respective target device to a power socket at the respective location by inserting a power plug of the target device into the power socket (obvious for external powering requirement by design preference).

To claim 13, Chen, Kim and Yang teach claim 12.
Chen, Kim and Yang teach further comprising: powering the respective target device based on the power plug and the power socket (as explained in response to claim 12 above).




To claim 14, Chen, Kim and Yang teach a method for positioning and powering a wireless monitoring system (as explained in responses to claims 1 above and 8 below).


To claim 15, Chen, Kim and Yang teach claim 14.
Chen teach further comprising: positioning a testing transmitter at one of candidate first locations in a testing venue; and positioning a testing receiver at one of candidate second locations in the testing venue (paragraph 0047, wireless devices are positioned in different rooms; paragraphs 0005-0006, 0026-0027, 0031, 0044, 0046, 0050, 0052, testing motion detection).  

To claim 16, Chen, Kim and Yang teach claim 15.
Chen teach further comprising: transmitting a testing wireless signal from the testing transmitter through a testing wireless multipath channel of the testing venue; and receiving the testing wireless signal by the testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue (as explained in response to claim 1 above).  

To claim 17, Chen, Kim and Yang teach claim 16.
Chen teach further comprising: obtaining the set of testing CI of the testing wireless multipath channel based on the testing wireless signal using a testing processor, a testing memory and a set of testing instructions; and performing the testing procedure associated with the monitoring of the at least one of the object or the motion of the object by monitoring at least one of the testing object or the testing motion of the testing object based on the set of testing CI (as explained in response to claim 1 above).  



To claim 19, Chen, Kim and Yang teach a wireless monitoring system (as explained in response to claim 1 above).

To claim 20, Chen, Kim and Yang teach claim 19.
Chen, Kim and Yang teach further comprising: a testing transmitter positioned at one of the candidate first locations in a testing venue, and configured for transmitting a testing wireless signal through a testing wireless multipath channel of the testing venue; a testing receiver positioned at one of the candidate second locations in the testing venue, and configured for receiving the testing wireless signal by the through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; and a testing processor configured for: 104obtaining the set of testing CI of the testing wireless multipath channel based on the testing wireless signal, performing the testing procedure associated with the monitoring of the at least one of the object or the motion of the object by monitoring at least one of the testing object or the testing motion of the testing object based on the set of testing CI, and selecting, based on the testing procedure, the first and second locations from the candidate first locations and candidate second locations respectively as best locations with respect to the first and second criteria respectively to install the first and second target devices respectively (as explained in responses to claims 1 and 5 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 29, 2022